SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1413
CA 14-00792
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF BRUCE J. HENRY,
PETITIONER-APPELLANT,

                      V                                          ORDER

TOWN OF BARRINGTON ZONING BOARD OF APPEALS,
CONSISTING OF MEMBERS TOM MURRIN, SID MANN,
RIP EWELL, CAROLYN MERRITT AND ROBERT SCHARF,
RESPONDENT-RESPONDENT.


LECLAIR KORONA GIORDANO COLE LLP, ROCHESTER (JEREMY M. SHER OF
COUNSEL), FOR PETITIONER-APPELLANT.

HODGSON RUSS LLP, BUFFALO (CHARLES W. MALCOMB OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Yates County (W. Patrick Falvey, A.J.), entered July 29, 2013 in a
CPLR article 78 proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 6, 2015                    Frances E. Cafarell
                                                Clerk of the Court